Steele Hays, Justice, concurring in part, dissenting in part. I respectfully dissent from that part of the opinion which interprets Ark. Stat. Ann. § 43-2036 (Supp. 1981) as restricting the state in the prosecution of sexual offenses against children. The obvious objective of the statute is to make the prosecution of these cases less onerous to the youthful victims and their families by shielding the child from the ordeal of courtroom testimony. But the interpretation given the statute by the trial court and the majority will effectively nullify the statute in many cases, as the prosecution will seldom risk taking a deposition if it means the child cannot be called as a witness in the event he or she experiences stage-fright during the deposition. This construction which gives the accused an unexpected windfall, could not have been the intention of the legislature as I see it. A common sense interpretation of the statute suggests that it is intended to be an available alternative for the young witness, not an election which precludes the right to testify at trial. This interpretation works no real hardship on the accused, he simply has to face the prosecuting witness in trial rather than in deposition. Hickman, J., joins this dissent.